Nash, J.:
I concur with the referee in his findings of fact and conclusions of law, and in his opinion.
The point made by counsel for the respondents before the referee, that the omission in the revision of the Tax Laws of the words “and taxed in the same manner as the other personal and real estate of the county,” which were in the Revised Statutes and the *339Laws of 1857, signifies an intention on the part of the Legislature to change the method of ascertaining the value of the capital of corporations liable to taxation, is further urged upon our attention.
I am well satisfied with the reasoning of the referee upon that point, and am of the opinion that there is no force in the suggestion, and it may be added that the omitted words could have no place in the recast which the revisers have made of the statutes relating to the assessment of taxation of the property of corporations.
The statute, as it stood prior to the revision, provided that the capital stock of incorporated companies should be assessed and taxed in the same manner as the other real and personal estate of the county. It was provided that the other personal property of the county should be assessed by setting down in the roll the full value of all taxable personal property owned by a person, after “ deducting the just debts owing by him,” and under those statutes the personal property of a corporation was assessed by deducting from the capital liable to assessment the amount of the debts owing by the company as in the case of individuals. In the revision, instead of referring to another statute or part of the statute for the method of assessment, the sections of the statute relating to the method of assessment are complete in themselves, and provide that the capital liable to taxation shall be assessed at its actual value. To add to that phrase the words “ taxed in the same manner as the other personal and real estate of the county ” is assessed, would make the statute read, the capital of a corporation liable to taxation shall be assessed at its actual value, deducting the just debts owing by it, which phrase would be meaningless and obviously absurd. In the plan adopted by the revisers of making the sections regarding the method of the assessment of property of a corporation complete, no qualification of the phrase “ actual value ” was required or permissible, unless it was designed that a corporation should not be allowed to deduct its indebtedness in ascertaining the value of its capital liable to taxation.
A final order may be entered herein granting the relief prayed for in the petition.